Mr. Justice McDonald delivered the opinion of the court. 4. Bills and notes, § 172* — what regarded as surplusage in guaranty of note. Where the guaranty of a note is otherwise absolute, the use of the words “To whom it may concern," by way of preamble, is immaterial, and such words may he regarded as surplusage. 5. Guaranty, § 6* — when notice of acceptance unnecessary. Where a guaranty of a note is absolute, no notice of its acceptance is necessary to hind the guarantor. 6. Guaranty, § 6* — when notice of acceptance is unnecessary. Where a contract of guaranty is entered into contemporaneously with the principal agreement, no notice of acceptance to the guarantor is necessary. 7. Guaranty, § 6* — when notice of acceptance is unnecessary. No notice of acceptance to make an agreement of guaranty of a note binding is necessary where such agreement acknowledges the receipt of a valuable consideration moving from the creditor to the guarantor. 8. Guaranty, § 36a* — when notice of acceptance shown. In an action on a written guaranty of a note, evidence held sufficient to show that defendant received notice of the acceptance of his contract of guaranty. 9. Guaranty, § 36a* — when shown that execution was authorized. In an action- on a written guaranty of a note, evidence held to show that defendant authorized the execution of the guaranty on his behalf. 10. Appeal and error, § 1078* — what is effect of failure to file cross error. A defendant, and appellee, is bound by a special finding upon which he assigns no cross error.